Citation Nr: 0611432	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  03-12 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel

INTRODUCTION

The veteran had active service from February 1952 to February 
1953 in the U.S. Marine Corps.  

The veteran was injured in combat during the Korean Conflict 
for which he was awarded the Purple Heart.  Service 
connection has long been in effect for enucleation of the 
left eye with scar residuals and fractured left malar bone, 
for which a 40 percent rating is in effect; conjunctivis of 
the left eye, subacute, for which a 10 percent rating is 
assigned; and mild hypesthesia of the 5th cranial nerve for 
which a noncompensable rating is assigned.  He is also in 
receipt of special monthly compensation on account of 
anatomical loss of one eye from 1953.

This appeal to the Board of Veterans Appeals (the Board) was 
initially taken from actions taken by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, TX.

The veteran provided testimony at a hearing before a Hearing 
Officer at the RO in February 2003, and again before a 
Veterans Law Judge via video conferencing in March 2005.  
Transcripts of both hearings are in the file.

Collateral issues including entitlement to an increased 
compensation for his left eye problems are not perfected as 
part of the current appeal.  

In May 2005, the appeal was remanded by the Board for 
specific evidentiary development.  


FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
resolution of the pending appellate issue.

2.  Evidence and credible medical opinion establishes that 
the veteran's right eye disability is not due to service or 
service-connected left eye problems.  



CONCLUSION OF LAW

A chronic right eye disability is not due to service and is 
not the result of service-connected left eye disability.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.310 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Considerations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  

First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  In this case, after all the development 
that has taken place by RO and pursuant to the Board's 
remand, it can be stipulated that all aspects of the new 
guidelines have been satisfactorily addressed and that the 
veteran is in no way prejudiced by the Board's taking final 
action at this time without further development or other 
actions.


Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.310 (2005).  

When there is aggravation of a non-service-connected 
condition which is proximately due to or the result of 
service-connected disease or injury, the claimant will be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Congenital or developmental defects such as refractive errors 
of the eye are not usually diseases or injuries for the 
purposes of service connection.  38 C.F.R. § 3.303(c), 4.9 
(2003); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  
The RO has denied some of his right eye problems on that 
basis.  

However, see VAOPGCPREC 82-90 (July 18, 1990) (in which the 
VA Office of General Counsel held that service connection may 
be granted for a congenital disorder on the basis of in- 
service aggravation). See VAOPGCPREC 82- 90, 55 Fed. Reg. 
45,711 (1990) [a reissue of General Counsel opinion 01-85 
(March 5, 1985)] which in essence held that a disease 
considered by medical authorities to be of congenital, 
familial (or hereditary) origin by its very nature preexist 
claimants' military service.   See also Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 
514- 15 (1993).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2005).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In any case, the Board has the responsibility to assess the 
credibility and weight to be given to the competent medical 
evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); 
see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

And when the medical evidence is inadequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background 

VA clinical reports are of record from some of the veteran's 
care from the 1960's and more recently.  Several of the VA 
facilities wherein he has indicated he had had care are 
unable to provide clinical records for such care.  

He also indicates that he is seen on a regular (i.e., every 
six months at least) basis at the VA facility in Dallas; many 
of these records are in the file including updated copies 
furnished as a result of the Board's remand action.  

He has also been seen by private physicians, some records 
from which are in the file.  He has specifically indicated 
that no further evidence is available since the last hearing.

A VA physician examined the veteran in January 2002.  The 
examiner opined that: 

Despite the history of diabetes mellitus, 
there was no evidence of diabetic 
retinopathy or other diabetic ophthalmic 
complications found on the current 
examination.  The exact etiology of the 
cataract in the veteran's right eye is 
not known, but more likely than not, the 
condition is related to advancing age.  
The exact etiology of refractive error of 
the right eye is unknown, but more likely 
than not is developmental in origin.  
(emphasis added)

The veteran subsequently indicated that the aforementioned 
opinion was given without pertinent clinical records.  The RO 
acquired some additional records thereafter and these are in 
the file.

In repeated testimony and written communications, the veteran 
has indicated that he now has several problems with his right 
eye including peripheral and other functional visual problems 
and a cataract.  Specifically, he has trouble going up and 
down stairs, and in other daily functions.  

He indicates that he has been told by a VA physician that the 
strain and other problems caused by his service connected 
loss of the left eye has contributed to his current right eye 
disability.  See Tr. 3-4, March 2005 hearing.  Although 
additional VA records have been obtained, such an opinion is 
not found in the file and no further records are said to be 
available. 

The veteran has indicated that he has been told that his so-
called refractive or astigmatic problems and visual 
difficulties are not routine in nature (i.e., not necessarily 
due to developmental eye changes) but in part due to stress 
and other problems from his other eye or the lack thereof 
with prosthetic replacement.  

In the 2005 Board's remand, the veteran was asked for 
additional private treatment records available, and the RO 
was to assist him in that regard.  He has since indicated 
that no further evidence is available in that regard.

Up-to-date VA clinical records particularly from Dallas VAMC 
were to be added to the claims file.  Included therein were 
to be any opinions from a VA physician as to the relationship 
between his right and left eye problems.  These records are 
now in the file.  There is no such opinion contained within.  

The Board also directed that the veteran was to be given an 
eye examination: 

by a specialist in ophthalmological 
disorders other than the physician who 
evaluated him at the VA in January 2002, 
Dr. BRS, to determine the following: (a) 
what are all of the veteran's current 
right and left eye disorders; (b) what is 
the relationship, if any, between 
problems involving the right and left eye 
disorders; (c) what impact has his 
enucleated left eye and associated 
appliances, etc., had on his current 
right eye problems, including cataract, 
his peripheral vision, capacity to 
identify and adjust to different levels, 
etc.; (d) have the veteran's right eye 
refraction problems been impacted in any 
way by his missing left eye; (e) has 
there been deterioration of any kind in 
the veteran's service-connected left eye 
disability, and if so, specifically 
delineate all facets thereof.  

The claims file must be made available to 
the examiner, and all opinions must be 
fully addressed and annotated to the 
file.  The examiner should also be given 
a copy of this remand, and should 
specifically address the provisions cited 
above as they relate to aggravation of 
developmental problems and secondary 
service connection pursuant to 38 C.F.R. 
§ 3.310 and Allen.

The written report of the VA eye examination undertaken in 
October 2005 is of record, including an addendum to the 
effect that a review of the entire clinical file had been 
accomplished in association with the opinions rendered 
therein.

The examiner noted that the 71 year old veteran had had left 
eye enucleation in Korea due to shrapnel fragment(s).  It was 
noted that he had been diabetic for about 10 years and took 
tablets for control.  He complained of gradual decrease in 
vision in the right eye.  He used tears occasionally for 
comfort.  His only surgery had been the left eye removal 
after the in-service injury.

On examination, the right eye had 20/60 vision , near without 
glasses; 20/40, near with best correction; 20/400, far 
without glasses; and 20/40, far with best correction.  The 
pupil responded normally and the eye had a normal appearance.  
The anterior chamber was deep and there were no cells on slit 
lamp examination.  There was a 2+ nuclear sclerotic cataract 
present in the right eye secondary to his age.  The right eye 
disc was normal and there was no sign of diabetic 
retinopathy.

The examiner specifically opined that he had (1) diabetes 
mellitus without ocular complications.  There was no evidence 
of diabetic retinopathy; (2) cataract, right eye secondary to 
the patient's age; (3) surgical absence of the left eye, war 
injury in Korea.

In response to the specific request for an opinion, the 
examiner stated that

There was no relationship whatsoever 
between the left eye injury and the 
current right eye problems.  His only 
right eye problem was the cataract due to 
his advancing age.   (emphasis added)


Analysis

For a grant of service connection, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the present disease or injury.  See Hickson v. 
West, op. cit.

In this case, the Board and the RO have gone to considerable 
effort to clinically determine the nature of current 
disability, and in addition to service and post-service 
clinical records, have provided evaluative studies and 
examinations along with opinions as to the etiology of the 
veteran's current right eye complaints. 

While it has been suggested by the veteran that his right eye 
problems are due to his service-connected left eye 
disability, there is no VA or private medical opinion to 
support that conclusion.  The veteran is not qualified to 
render such a judgment.  See Espiritu, op. cit.

In fact, without exception, these opinions specifically deny 
that there is such a relationship.  The veteran does indeed 
have a right eye cataract but this is felt by medical experts 
to be due to his advancing age.  And any refractive error in 
the right eye has been held to be unrelated to the left eye 
trauma.

The credible medical opinions in that regard, particularly as 
rendered by a recent VA examiner after a comprehensive 
evaluation, and accompanied by all pertinent clinical records 
in the file from both VA and private sources, are quite 
unequivocal.

A doubt is not raised to be resolved in his favor.


ORDER

Service connection for a right eye disorder is denied. 


____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


